UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7802


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE DONTE RAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:08-cr-00329-FL-3; 5:14-cv-00238-FL)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Donte Rand, Appellant Pro Se. Ethan A. Ontjes, Stephen
Aubrey West, Assistant United States Attorneys, Seth Morgan
Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronnie     Donte          Rand    seeks     to    appeal     the     district         court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                      The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.               28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the      merits,       a   prisoner         satisfies     this    standard      by

demonstrating            that    reasonable           jurists     would        find    that     the

district       court’s        assessment        of     the    constitutional          claims    is

debatable      or     wrong.           Slack    v.     McDaniel,        529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and     that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Rand has not made the requisite showing.                          Accordingly, we deny a

certificate         of     appealability          and        dismiss     the     appeal.         We

dispense       with       oral     argument          because      the    facts        and     legal



                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3